Citation Nr: 1435918	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-27 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  By the February 2010 rating action, the RO granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective December 28, 2006--the date VA received the Veteran's original claim for compensation for this disability.  By the May 2010 rating action, the RO denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed the RO's assignment of an initial 30 percent rating to the service-connected PTSD and denial of entitlement to TDIU to the Board.  

The Veteran later testified before the undersigned at a video conference hearing conducted via the above RO in April 2014.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  In June 2014, the Veteran, through her representative, submitted VA treatment records, dated in mid-May 2014, without a waiver of initial RO consideration.  Thus, the RO's consideration of this evidence in the first instance in a Supplemental Statement of the Case (SSOC) is required as will be further discussed in the remand section below.  38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Unfortunately, a remand is required with respect to the Veteran's initial rating and TDIU claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a); 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran seeks an initial disability rating in excess of 30 percent for her service-connected PTSD.  She contends that her PTSD is more severely disabling than that reflected by the currently assigned 30 percent rating due to such symptoms as social isolation; reclusiveness; self-mutilation (e.g., cutting); weekly panic attacks; daily rituals (i.e., carrying knives); and, occupational impairment (i.e., inability to maintain employment since 1993 due to PTSD).  (See April 2014 Hearing Transcript (T.) at pages (pgs.) 6-7, 12 and 14)).  Having reviewed the evidence of record, the Board finds that additional development is needed prior to the adjudication of the Veteran's claims.  Specifically, to obtain outstanding VA treatment records; to schedule the Veteran for a VA psychiatric examination to determine the current severity of her service-connected TPSD; and to schedule her for an examination to determine the impact of her service-connected disabilities (i.e., PTSD, right and left knee and low back disabilities) on the Veteran's ability to secure substantially gainful employment. 

(i) Outstanding VA treatment records

During the Board hearing before the undersigned, the Veteran testified that she had continued to seek treatment for her PTSD from the Women's Clinic at the VA Hospital in Nashville, Tennessee.  She testified that she had an upcoming psychiatric appointment at the above-cited VA facility on May 12, 2014.  (See T. at pgs. 4-5).  Treatment records from the above-cited VA facility, dated through May 2014, are of record, but more recent reports are absent.  Thus, as there are possible further VA treatment records that might contain information as to the current severity of the Veteran's service-connected PTSD, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R 3.159(c) (2013).

(ii) VA examinations

PTSD

The Veteran seeks an initial disability rating in excess of 30 percent for her PTSD.  During the hearing before the undersigned, the Veteran testified that the May 2013 VA examination was inadequate because the VA examiner threatened to have her arrested or to have her "locked up" if she provided the wrong answer.  (T. at page (pg.) 3)).  The Veteran has maintained that her PTSD symptoms are more severely disabling that that reflected by the currently assigned initial 30 percent rating due to such symptoms as almost total social isolation, weekly panic attacks, ritualistic behaviors, and self-mutilation.  The Veteran also testified that her PTSD symptoms had rendered her unemployable and that she had not worked since 1993.  VA last examined the Veteran to determine the current severity of her PTSD in May 2013.  (See May 2013 VA PTSD examination report).  As such, the Board finds that reexamination is needed to determine the current severity of the Veteran's service-connected PTSD, insofar as assessing the impact on her employability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

TDIU

The Veteran also seeks entitlement to TDIU.  

A total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2013).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran. 38 C.F.R. § 3.341(a), 4.19 (2013).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The issue is whether the Veteran's service-connected disabilities (i.e., PTSD, low back and right and left knee disabilities) prohibit her from sustaining gainful employment.  As it remains unclear whether these service-connected disabilities render the Veteran unable to obtain or maintain gainful employment, a remand for an appropriate opinion and rationale is also necessary.

(iii) SSOC

In addition, and as noted in the Introduction, after the April 2014 hearing before the undersigned, the Veteran, through her attorney, submitted additional evidence in support of her appeal without a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance is required.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment for the Veteran's depression from the VA Hospital/Medical Center in Nashville, Tennessee dated from May 2014 to the present.  All records/responses received should be associated with the claims files. 

2.  After associating all outstanding records with the claims folders, the RO should arrange for another VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.

After any additional evidence has been associated with the claims files, schedule the Veteran for a VA examination by an appropriately-qualified examiner to determine the current severity of her service-connected PTSD.  The following considerations will govern the examination: 

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand. 

b. All indicated studies and tests must be performed, and any indicated consultations must be scheduled. 

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The following directives must be accomplished: 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to her PTSD.  The examiner must conduct a detailed mental status examination. 
The examiner must also discuss the effect, if any, of the Veteran's PTSD on her social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and explain the significance of the score.

The examiner should also ascertain the impact of her service-connected PTSD on her unemployability.  The examiner should consider the Veteran's education and employment history, and her own assertions that her service-connected PTSD has prevented her from working.  

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  After the development in directives 1 and 2 have been completed, schedule the Veteran for an appropriate VA examination to determine whether she is unable to secure or follow a substantially gainful employment as a result of her service-connected PTSD, left and right knee and low back disabilities.  The claims folders should be reviewed and that review should be indicated in the VA examination report.   rationale for all opinions should be provided.  Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected PTSD, left and right knee and low back disabilities alone, without reference to any nonservice-connected disabilities, prevent her from securing or following substantially gainful employment.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the above development, readjudicate the claim for an initial disability rating in excess of 30 percent for PTSD, to include the consideration of any staged ratings pursuant to Fenderson v. West 12 Vet. App. 119 (1999).  The RO should also readjudicate the claim of entitlement to TDIU.  

If any disposition remains unfavorable, the RO must issue the Veteran and her representative a SSOC that addresses all evidence received since the June 2013 SSOC, and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



